DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parikh (US 2021/0020569).
As to claim 1, Parikh teaches an integrated chip (fig. 9 and 13), comprising: a substrate (inherent); a first metal line (412) comprising a first metal material ([0029]) disposed within a first interlayer dielectric (ILD) layer (402) over the substrate ([0031]); and a hybrid metal line (410) disposed within the first ILD layer (402), the hybrid metal line comprising: a pair of first metal segments (sidewalls of 502) comprising the first metal material ([0032]); and a second metal segment (602) comprising a second metal material (copper) disposed laterally between the pair of first metal segments, wherein the second metal material is different from the first metal material ([0033] and [0036]). 
As to claim 2, Parikh further teaches opposing sidewalls of the second metal segment contact sidewalls of the pair of first metal segments (fig. 13).
As to claim 3, Parikh further teaches a pair of third metal segments (902, fig. 9) disposed laterally between the second metal segment and the pair of first metal segments, wherein the pair of third metal segments are disposed along sidewalls of the second metal segment and sidewalls of the pair of first metal segments (fig. 9), and wherein the pair of third metal segments comprise a third metal material (TaN or TiN) different from the first metal material and the second metal material ([0034]).
As to claim 4, Parikh further teaches a top surface of the second metal segment has a larger width than a bottom surface of the second metal segment (fig. 13).
As to claim 5, Parikh further teaches top surfaces of the pair of first metal segments have smaller widths than respective bottom surfaces of the pair of first metal segments (Fig. 13).
As to claim 6, Parikh further teaches a first metal liner (902) disposed along sidewalls and a lower surface of the second metal segment, wherein the first metal liner laterally separates the second metal segment from the pair of first metal segments (fig. 9, [0034]).
As to claim 7, Parikh further teaches an interlayer dielectric (ILD) liner (414) disposed along sidewalls and lower surfaces of the first ILD layer and along sidewalls of the pair of first metal segments (fig. 4, [0031]).
As to claim 9, Parikh further teaches one of the pair of first metal segments (bottom of left side 502 segment) has a greater width than the other first metal segment (top of right side 502 segment, fig. 13).
As to claim 10, Parikh teaches an interconnect structure (figs. 9 and 13), comprising: a plurality of first metal lines (404 and 406) laterally spaced apart over a semiconductor substrate by a first interlayer dielectric (ILD) layer (402, [0031]), the plurality of first metal lines comprising a first metal material ([0032]); and a hybrid metal line (408) over the semiconductor substrate and laterally separated from the plurality of first metal lines by the first ILD layer  (fig. 13), the hybrid metal line comprising: a second metal segment (602) disposed over the semiconductor substrate, wherein the second metal segment comprises a second metal material (Cu) different from the first metal material ([0036]); and one or more first metal segments (502) disposed on opposite sides of the second metal segment, wherein the one or more first metal segments comprise the first metal material ([0032]), wherein angles between bottom surfaces of the one or more first metal segments and inner sidewalls of the one or more first metal segments are less than 90 degrees, and wherein angles between a bottom surface of the second metal segment and sidewalls of the second metal segment are greater than 90 degrees (Fig. 13).
As to claim 11, Parikh further teaches a second hybrid metal line (410) laterally separated from the hybrid metal line (408), wherein the second hybrid metal line comprises one or more separate first metal segments (502) and a third metal segment (602) between sidewalls of the one or more separate first metal segments, wherein the third metal segment comprises a third metal material different from the first metal material and the second metal material ([0032] and [0036]).
As to claim 14, Parikh further teaches the first metal material is directly below the second metal segment (bottom part of 502 that is below 602, fig. 13).
As to claim 15, Parikh further teaches the first ILD layer has one or more inner surfaces that define a cavity within the first ILD layer (fig. 4). 
As to claim 16, Parikh further teaches the first metal material comprises tungsten and the second metal material comprises copper ([0033] and [0036]).

Allowable Subject Matter
Claims 17-20 are allowed and claims 8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 8 and 13, Parikh fails to teach an adhesion layer disposed along bottom surfaces of the pair of first metal segments, wherein the bottom surfaces of pair of first metal segments are above a bottom surface of the second metal segment.
As to claim 12, Parikh fails to teach the first ILD layer comprises a first dielectric layer and a second dielectric layer, wherein the first dielectric layer is disposed on opposite sides of the second dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
10/21/22